DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the acronyms “CDMA” and “GSM”. An acronym must be provided with a definition at least once in each claim set.  Due to a lack of a definition of the acronyms, the claim is regarded as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falcon (US 20040098571 A1).

With respect to claim 1, Falcon discloses a method comprising: 
providing a removable communication device (fig.3 #102); 
configuring the removable communication device to cause the removable communication device to make a physical and/or electrical connection to a first receiving device (fig.1 #104,106,108), wherein the first receiving device is of a first type and is configured to receive the removable communication device (Par.[0022][0025] portable computing device #102 may be physically and electrically received in a plurality of different receiving devices #104,106,108, wherein the different receiving devices may be of different appliance types); 
configuring the removable communication device to cause the removable communication device to control the first receiving device while the removable communication device remains in communication with the first receiving device (Par.[0031] once docked the portable computing device #102 may control the receiving device #104,106,108 via communication of commands); and
configuring the removable communication device to cause the removable communication device to make another physical and/or electrical connection to a second receiving device (fig.1 #104,106,108), wherein the second receiving device is of a second type different than the first type and is configured to receive the removable communication device (Par.[0022] the receiving devices/appliances #104,106,108 may be different types of appliances).

With respect to claim 3, Falcon discloses a method as claim 1 recites, wherein the removable communication device is configured to share battery power with the first receiving device while the removable communication device is in physical and/or electrical communication with the receiving first device (Par.[0030]).

With respect to claim 4, Falcon discloses a method as claim 1 recites, wherein the removable communication device is configured to share data with the first receiving device while the removable communication device is in communication with the first receiving device (Par.[0031]).

With respect to claim 5, Falcon discloses a method as claim 1 recites, further comprising: causing a touchscreen associated with the removable communication device to present a customized user interface specific to the first receiving device or the second receiving device (Par.[0051][0063-0064]).

With respect to claim 6, Falcon discloses a removable communication device (fig.3 #102) comprising: 
a touchscreen (Par.[0047] “touchscreen”); 
a housing (see fig.3); 
one or more processors (Par.[0028] “hardware and software”); and 
one or more computer-readable media having thereon processor-executable instructions, which upon execution, configure the one or more processors to perform operations comprising (Par.[0028] “hardware and software”): 
configuring the removable communication device to cause the removable communication device to make a physical and/or electrical connection to a first receiving device (fig.1 #104,106,108), wherein the first receiving device is of a first type and is configured to receive the removable communication device (Par.[0022][0025] portable computing device #102 may be physically and electrically received in a plurality of different receiving devices #104,106,108, wherein the different receiving devices may be of different appliance types); 
configuring the removable communication device to cause the removable communication device to control the first receiving device while the removable communication device remains in communication with the first receiving device (Par.[0031] once docked the portable computing device #102 may control the receiving device #104,106,108 via communication of commands); and
configuring the removable communication device to cause the removable communication device to make another physical and/or electrical connection to a second receiving device (fig.1 #104,106,108), wherein the second receiving device is of a second type different than the first type and is configured to receive the removable communication device (Par.[0022] the receiving devices/appliances #104,106,108 may be different types of appliances).

With respect to claim 7, Falcon discloses a removable communication device as claim 6 recites, further comprising: a battery system (Par.[0030] “battery”); a memory unit (Par.[0043] “memory”); a microphone (Par.[0023] microphones are inherent to telephone functionality); a camera; and/or a radio configured to connect to at least one of a CDMA or a GSM network antenna.

With respect to claim 10, Falcon discloses a removable communication device as claim 6 recites, wherein the housing includes at least one protrusion and/or an indentation configured to receive a cover having a pressure fit arrangement on a side opposite the touchscreen (Par.[0048]; as shown in figure 4, a protrusion in the housing of the portable device #102 opposite the touchscreen, is received in appliance/car stereo #200).

With respect to claim 11, Falcon discloses a removable communication device as claim 6 recites, wherein the removable communication device is configured to operate as a smartphone (Par.[0023]).

With respect to claim 12, Falcon discloses a removable communication device as claim 6 recites, further comprising a voice command module configured to transform a voice communication received from a microphone located on the removable communication device and convert the voice communication into an electrical signal (Par.[0069] “voice input device”; fig.9 #514).

With respect to claim 13, Falcon discloses a removable communication device as claim 6 recites, further comprising a user interface customization module configured to cause the touchscreen to present a customized user interface specific to the first receiving device, the customized user interface configured to display at least one feature specific to controlling the first receiving device (Par.[0032][0038-0039]).

With respect to claim 14, Falcon discloses a removable communication device as claim 6 recites, wherein the physical and/or electrical connection to the first receiving device enables power to be shared between the removable communication device and the first receiving device (Par.[0030]).

With respect to claim 15, Falcon discloses a system comprising: 
a first receiving device (fig.1 #104,106,108); and 
a removable communication device (fig.3 #102) including: 
one or more processors; one or more computer-readable media having thereon processor-executable instructions, which upon execution, configure the one or more processors to perform operations comprising (Par.[0028] “hardware and software”): 
configuring the removable communication device to cause the removable communication device to make a physical and/or electrical connection to the first receiving device, wherein the first receiving device is of a first type and is configured to receive the removable communication device (Par.[0022][0025] portable computing device #102 may be physically and electrically received in a plurality of different receiving devices #104,106,108, wherein the different receiving devices may be of different appliance types); 
configuring the removable communication device to cause the removable communication device to control the first receiving device while the removable communication device remains in communication with the first receiving device (Par.[0031] once docked the portable computing device #102 may control the receiving device #104,106,108 via communication of commands); and
configuring the removable communication device to cause the removable communication device to make another physical and/or electrical connection to a second receiving device (fig.1 #104,106,108), wherein the second receiving device is of a second type different than the first type and is configured to receive the removable communication device (Par.[0022] the receiving devices/appliances #104,106,108 may be different types of appliances).

With respect to claim 16, Falcon discloses a system as claim 15 recites, wherein a user interface (fig.3 #180) associated with the removable communication device is configured to control the first receiving device or the second receiving device differently according to a type of the first receiving device or the second receiving device (Par.[0051][0063-0064]).

With respect to claim 17, Falcon discloses a system as claim 15 recites, wherein the physical and/or electrical connection to the first receiving device enables the removable communication device to control the first receiving device via a voice command (Par.[0069] “voice input device”; fig.9 #514).

With respect to claim 18, Falcon discloses a system as claim 15 recites, the operations further comprising: configuring the first receiving device to respond to a voice communication received from a microphone located on the removable communication device (Par.[0069] device #500/102 may communicate with receiving device via a voice input device #514).

With respect to claim 19, Falcon discloses a system as claim 15 recites, wherein the removable communication device is configured to share battery power with the first receiving device while the removable communication device is in physical and/or electrical connection to the first receiving device (Par.[0030]).

With respect to claim 20, Falcon discloses a system as claim 15 recites, wherein the physical and/or electrical connection to the first receiving device enables the removable communication device to control the first receiving device via a touchscreen on the removable communication device (Par.[0047] “touchscreen”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (US 20040098571 A1) in view of Thorson et al (US 20160330711 A1).

With respect to claim 2, Falcon discloses a method as claim 1 recites, however does not disclose expressly further comprising: determining that the removable communication device is in proximity to a smartphone, wherein the smartphone is configured for use as a primary communication device; determining that the removable communication device is no longer in proximity to the smartphone; receiving a request to configure the removable communication device to function as the primary communication device; and configuring, in response to the request, the removable communication device to function as the primary communication device.
Thorson discloses a method of determining that a removable communication device (#104, Par.[0026]) is in proximity to a smartphone (#102; Par.[0024]), wherein the smartphone is configured for use as a primary communication device; determining that the removable communication device is no longer in proximity to the smartphone ; receiving a request to configure the removable communication device to function as the primary communication device (Par.[0030] secondary device #104 comprises proximity to primary device detector module #316 for determining that the secondary device #104 is not in proximity with primary device #102; and requests alert element #312 to enable indication of incoming messages); and configuring, in response to the request, the removable communication device to function as the primary communication device (Par.[0025-0027] secondary device #104 may operate independently from primary device #102 as a primary communication device for providing incoming communications upon detection that primary device is no longer present).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use allocate communication functions to the removable communication device of Falcon during periods when a smartphone is not locally present, as performed by Thorson.  The motivation for doing so would have been to alert a user of incoming communications when the user’s smart phone is not locally present. 




Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (US 20040098571 A1).

With respect to claim 8, Falcon discloses a removable communication device as claim 6 recites, however does not disclose expressly wherein the housing is formed from at least one of plastic, metal, and/or ceramic.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to make the housing of the removable communication device of Falcon from at least one of plastic, metal, and/or ceramic.  The motivation for doing so would have been to use commonly available materials in the manufacturing of portable device housings. 

With respect to claim 9, Falcon discloses a removable communication device as claim 6 recites, however does not disclose dimensions of the removable communication device.  
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the dimensions of the device of Falcon such that wherein the removable communication device is between at least about 50 millimeters and at most about 100 millimeters in diameter.  The motivation for doing so would have been to provide a device that is a size desirable to a user. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pong et al (US 20140036127 A1) discloses headphones with interactive display.
Gulliksson et al (US 20150207912 A1) discloses directing audio output based on device sensor input. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654